Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (hereinafter referred to as this “Agreement”) is made
by Domino’s Pizza LLC, a Michigan limited liability company (the “Company”) with
Harry J. Silverman (the “Executive”), as of the 22nd day of December, 2005.

 

RECITALS

 

  1. The Executive has decided to retire from his positions with the Company and
its Affiliates (as hereinafter defined), effective December 31, 2005.

 

  2. This Agreement sets forth the terms upon which the Executive will cease to
be employed by the Company and its Affiliates.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

 

  1. Resignation Date. The Executive hereby resigns from all positions with the
Company and its Affiliates, effective December 31, 2005 (the “Effective Date”).
The Executive agrees that he is not authorized to act for or on behalf of the
Company or any Affiliate, or represent the Company or any Affiliate, in any
manner from and after the Effective Date.

 

  2. Prior Agreements. Effective as of the Effective Date, the letter agreement,
dated December 14, 2004, between the Company and the Executive, providing for
the Executive’s engagement as a consultant to the Company, and all other
employment agreements and arrangements between the Company and the Executive
shall be terminated and have no further force or effect, excluding only any
existing agreement between the Executive and the Company concerning
confidentiality, non-competition or the like and the Executive’s rights and
obligations, if any, and those of the Company with respect to the Company’s
securities, all of which shall remain in full force and effect. As of the
Effective Date and for all periods thereafter, the terms and conditions of this
Agreement shall set forth and govern the rights and obligations between the
Company and the Executive.

 

- 1 -



--------------------------------------------------------------------------------

  3. Cash Payments. The Company shall pay to the Executive $155,000 on June 30,
2006, and $25,833.33 on the last day of each month for the period beginning
July 31, 2006 and running through the Final Payment Date (as hereinafter
defined), subject to applicable federal, state and local taxes. In the event of
the death of the Executive before the Final Payment Date, the balance of such
payments shall be paid to Executive’s estate. For purposes of this Agreement,
the “Final Payment Date” means December 31, 2006, or, if earlier, the date
payments cease pursuant to Section 5.7 hereof.

 

  4. No Other Compensation and Benefits. The Executive shall not be entitled to
any compensation or benefits or to participate in any employee benefit plans,
programs or arrangements of the Company or any Affiliate after the Effective
Date, except as otherwise provided herein or pursuant to the terms of any
employee benefit plan, program or arrangement in which the Executive
participates or as required by law. In the event that the Executive elects
continuation of health coverage pursuant to Section 601 through 608 of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”), at the
conclusion of his employment, however, the Company shall pay to the Executive an
amount equal to the monthly COBRA premiums for the period beginning January 1,
2006 and running through the Final Payment Date, subject to applicable federal,
state and local taxes, provided that the Executive remains eligible for such
continuation under COBRA, such amount to be paid as follows: The monthly COBRA
premiums for the first six (6) months of such period shall be aggregated and
paid to the Executive on June 30, 2006 and the monthly premiums for the
remainder of such period shall be paid on the last day of each month.

 

  5. Confidential Information; Return of Property; Intellectual Property; and
Restricted Activities. The Executive hereby represents and warrants to and
agrees with the Company as follows:

 

5.1 Confidential Information. The Executive acknowledges that as an employee of
the Company he has had access to and may be in possession of Confidential
Information (as hereinafter defined). The Executive shall continue to comply
with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information from and after the Effective Date and shall
never use or disclose to any Person (except as required by applicable law) any
Confidential Information obtained by the Executive incident to his employment or
other association with the Company and its Affiliates.

 

5.2 Return of Property. Promptly after the Effective Date, the Executive shall
surrender to the Company all property of the Company and its Affiliates then in
his possession and all property made available to him in connection with his
employment by the Company and its Affiliates, including, without limitation, all
documents, records, tapes and other media of every kind and description relating
to the business, present or otherwise, of the Company and its Affiliates and any
copies, in whole or in part, thereof.

 

- 2 -



--------------------------------------------------------------------------------

5.3 Intellectual Property. The Executive acknowledges that all Intellectual
Property is solely the property of the Company and its Affiliates. The Executive
represents that he has fully disclosed all Intellectual Property to the Company,
and has assigned to the Company (or as otherwise directed by the Company) his
full right, title and interest in and to all Intellectual Property.

 

5.4 Agreement Not to Compete With the Company. During the 24-month period
following the Effective Date (the “Non-Competition Period”), the Executive shall
not, directly or indirectly, own, manage, operate, control or participate in any
manner in the ownership, management, operation or control of, or be connected as
an officer, employee, partner, director, principal, member, manager, consultant,
agent or otherwise with, or have any financial interest in, or aid or assist
anyone else in the conduct of, any business, venture or activity which in any
material respect competes with the following enumerated business activities to
the extent being conducted or being planned to be conducted by the Company or
any of its Affiliates at or prior to the Effective Date, in the United States or
any other geographic area where such business is being conducted or being
planned to be conducted at or prior to the Effective Date (a “Competitive
Business,” defined below). For purposes of this Agreement, “Competitive
Business” means: (i) any company or other entity engaged as a “quick service
restaurant” (“QSR”) which offers pizza for sale; (ii) any QSR which is then
contemplating entering into the pizza business or adding pizza to its menu;
(iii) any entity which on the Effective Date offers, as a primary product or
service, products or services then being offered by the Company or which the
Company is actively contemplating offering; and (iv) any entity under common
control with an entity included in (i), (ii) or (iii), above. Notwithstanding
the foregoing, ownership of not more than 5% of any class of equity security of
any publicly traded corporation shall not, of itself, constitute a violation of
this Section 5.4.

 

5.5 Agreement Not to Solicit Employees, Franchisees and Vendors. During the
Non-Competition Period, the Executive shall not, directly or indirectly,
(i) recruit, solicit or hire or otherwise seek to induce any employees of the
Company or any of its Affiliates to terminate their employment or violate any
agreement with or duty to the Company or any of its Affiliates; or (ii) solicit
or encourage any franchisee or vendor of the Company or of any of its Affiliates
to terminate or diminish its relationship with any of them or to violate any
agreement with any of them, or, in the case of a franchisee, to conduct with any
Person any business or activity that such franchisee conducts or could conduct
with the Company or any of its Affiliates.

 

5.6 Agreement Not to Make Disparaging Comments. The Executive shall not, at any
time, make any comments or statements to the press, any employee of the Company
or any Affiliate, any individual or entity with whom the Company or any

 

- 3 -



--------------------------------------------------------------------------------

Affiliate has a business relationship or others, which would (i) be likely to
adversely affect the conduct of the business of the Company and its Affiliates
or any of their plans or prospects; or (ii) disparage in any way or cast in a
negative light the Company or any Affiliate or any of their respective officers,
directors, employees or agents.

 

5.7 Remedies for Breach by the Executive. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including, without limitation, the restraints imposed upon him above in this
Section 5. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area.

 

The Executive understands and agrees that the Company’s obligation to perform
under this Agreement is conditioned upon the Executive’s covenants and
agreements with the Company as set forth in this Section 5. In the event the
Executive breaches any such covenants and agreements, or causes any such
covenants or agreements to be breached, the Executive acknowledges and agrees
that (i) the Company’s obligations to perform under this Agreement shall
automatically terminate and the Company shall have no further liability or
obligation to the Executive; and (ii) the Executive shall, at the Company’s
request, repay all amounts previously received under this Agreement.

 

The Executive further acknowledges that, in the event he breaches any of the
covenants or agreements contained in this Section 5, the damage to the Company
and its Affiliates could be irreparable. The Executive, therefore, agrees that
the Company and its Affiliates, in addition to any other remedies available to
it, shall be entitled to preliminary and permanent injunctive relief against any
breach or threatened breach by the Executive of any of said covenants or
agreements. The parties further agree that, in the event that any provision of
this Section 5 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of it being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

  6. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 6 or as
specifically defined elsewhere in this Agreement. For purposes of this
Agreement, the following definitions apply:

 

6.1 Affiliates. “Affiliates” shall mean TISM, Inc., Domino’s, Inc. and all other
persons and entities controlling, controlled by or under common control with the
Company, where control may be by management authority or equity interest.

 

- 4 -



--------------------------------------------------------------------------------

6.2 Confidential Information. “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
others with whom they compete or do business, or with whom they plan to compete
or do business, and any and all information the disclosure of which would
otherwise be adverse to the interest of the Company or any of its Affiliates.
Confidential Information includes without limitation such information relating
to (i) the products and services sold or offered by the Company or any of its
Affiliates (including without limitation recipes, production processes and
heating technology), (ii) the costs, sources of supply, financial performance
and strategic plans of the Company and its Affiliates, (iii) the identity of the
suppliers to the Company and its Affiliates, and (iv) the people and
organizations with whom the Company and its Affiliates have business
relationships and those relationships. Confidential Information also includes
information that the Company or any of its Affiliates have received belonging to
others with any understanding, express or implied, that it would not be
disclosed.

 

6.3 Intellectual Property. “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts,
recipes and ideas (whether or not patentable or copyrightable or constituting
trade secrets or trademarks or service marks) conceived, made, created,
developed or reduced to practice by the Executive (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during the Executive’s employment that relate to either the business activities
or any prospective activity of the Company or any of its Affiliates.

 

6.4 Person. “Person” means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization.

 

  7. Taxes. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

  8. General Release. In consideration of the payments and benefits provided to
the Executive under this Agreement, the Executive hereby releases and forever
discharges the Company and its Affiliates (and their successors) and each of
their respective officers, employees, directors, stockholders, partners and
agents from any and all claims, actions and causes of action that the Executive
may have, or in the future may possess, arising out of the Executive’s
employment relationship with the Company and its Affiliates, the Executive’s
services as an officer, director or employee of the Company and its Affiliates
and the termination of such relationship or services. The Executive further
agrees that the payments and benefits described in this Agreement shall be in
full satisfaction of any and all claims for payment or benefits that he may have
against the Company and its Affiliates (and their successors) arising out of his
employment relationship, his services as an officer, director and employee of
the Company and its Affiliates and the termination thereof.

 

- 5 -



--------------------------------------------------------------------------------

  9. Miscellaneous.

 

9.1 Vested Options. The Company will not exercise any of the rights it may have
pursuant to Section 5 of the TISM, Inc. Stock Option Agreements between the
Company and the Executive with respect to certain vested options covered by such
agreements.

 

9.2 Assignment. Neither the Company nor the Executive may assign this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other; provided, however, that the Company may assign its
rights and obligations under this Agreement without the consent of the Executive
in the event that the Company shall hereafter affect a reorganization,
consolidate with, or merge into, any Person or transfer all or substantially all
of its properties or assets to any Person, in which event such Person shall be
deemed the “Company” hereunder, as applicable, for all purposes of this
Agreement; provided, further, that nothing contained herein shall be construed
to place any limitation or restriction on the transfer of the Company’s common
stock in addition to any restrictions set forth in any stockholder agreement
applicable to the holders of such shares. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, and their
respective successors, executors, administrators, representatives, heirs and
permitted assigns.

 

9.3 Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

9.4 Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. This Agreement may be amended or modified only by a
written instrument signed by the Executive and any expressly authorized
representative of the Company.

 

- 6 -



--------------------------------------------------------------------------------

9.5 Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, delivered to a national courier service for overnight
delivery or deposited in the United States mail, postage prepaid, registered or
certified, and addressed (i) in the case of the Executive, to: Harry J.
Silverman, at 2141 Autumn Hill Drive, Ann Arbor, MI 48103, and (ii) in the case
of the Company, to the attention of Mr. David A. Brandon, CEO, at 30 Frank Lloyd
Wright Drive, Ann Arbor, Michigan 48106, or to such other address as either
party may specify by notice to the other actually received.

 

9.6 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior communications, agreements and
understandings, written or oral, between the Executive and the Company, or any
of its predecessors, with respect to the subject matter hereof.

 

9.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Michigan without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

 

9.9 Consent to Jurisdiction. Each of the Company and the Executive evidenced by
the execution hereof, (i) hereby irrevocably submits to the jurisdiction of the
state courts of the State of Michigan for the purpose of any claim or action
arising out of or based upon this Agreement or relating to the subject matter
hereof and (ii) hereby waives, to the extent not prohibited by applicable law,
and agrees not to assert by way of motion, as a defense or otherwise, in any
such claim or action, any claim that it or he is not subject personally to the
jurisdiction of the above-named courts; that its or his property is exempt or
immune from attachment or execution; that any such proceeding brought in the
above-named courts is improper; or that this Agreement or the subject matter
hereof may not be enforced in or by such court. Each of the Company and the
Executive hereby consents to service of process in any such proceeding in any
manner permitted by Michigan law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 9.4 hereof is reasonably calculated to give actual notice.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE COMPANY:   DOMINO’S PIZZA LLC     By:  

/s/ David A. Brandon

--------------------------------------------------------------------------------

    Name:   David A. Brandon     Title:   Chief Executive Officer THE EXECUTIVE:
     

/s/ Harry J. Silverman

--------------------------------------------------------------------------------

    Name:   Harry J. Silverman

 

- 8 -